       Case 2:18-cv-02572-DDC-TJJ Document 8 Filed 10/29/18 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


 LEAGUE OF UNITED LATIN AMERICAN )
 CITIZENS, KANSAS, ALEJANDRO     )
 RANGEL-LOPEZ,                   )
                                 )
     Plaintiffs,                 ) Civil Action No. 2:18-cv-02572-DDC-TJJ
                                 )
 vs.                             )
                                 )
 DEBORAH COX, FORD COUNTY CLERK, )
 in her official capacity,       )
                                 )
      Defendant.                 )




                               ENTRY OF APPEARANCE
       Comes now Mark P. Johnson, Dentons US LLP, a member of good standing of the


Kansas Bar and the Bar of the U.S. District Court for the District of Kansas, and enters his

appearance on behalf of the Plaintiffs herein. Mr. Johnson will serve as co-counsel with

Lauren Bonds and Zal Shroff, counsel for Plaintiffs.


                                                 zalRespectfully submitted,


                                              By: /s/ Mark P. Johnson
                                              Mark P. Johnson KS 22289
                                              DENTONS US LLP
                                              4520 Main Street, Suite 1100
                                              Kansas City, Missouri 64111-7700
                                              816-460-2400
                                              FAX 816-531-7545
                                              mark.johnson@dentons.com
